Exhibit 10.3

LONG-TERM INCENTIVE PROGRAM

PERFORMANCE UNIT AWARD

(200__— 200__ Performance Period)

This Performance Unit Award is made to NAME on this the _____ day of _______,
200____, by THE HOME DEPOT, INC., a Delaware corporation.

W I T N E S S E T H:

WHEREAS, the Company has adopted The Home Depot, Inc. 2005 Omnibus Stock
Incentive Plan which is administered by the Committee; and

WHEREAS, Executive is an officer and employee of the Company and is eligible to
receive Performance Unit Awards under the Plan; and

WHEREAS, the Committee approved Executive as an LTIP participant for the
200__-200__ Performance Period; and

WHEREAS, the LTIP is the vehicle for establishing Performance Objectives for
Performance Unit Awards under the Plan; and

WHEREAS, to comply with the terms of the Plan and to further the interests of
the Company and Executive, the Company herein sets forth the terms of such award
as follows:

1. Definitions. As used herein, the following terms shall be defined as set
forth below. Unless the context otherwise requires, capitalized terms used in
this Award and not otherwise defined herein shall have the meanings set forth in
the Plan.

(a) “Average EPS Growth” means the average increase in the Company’s EPS over
the Performance Period, determined by averaging the percentage increase in EPS
for each fiscal year in the Performance Period. The Committee shall certify
Average EPS Growth as soon as practicable after the end of the Performance
Period.

(b) “Award” means the Performance Unit Award to Executive as set forth herein,
and as may be amended as provided herein.

(c) “Beginning EPS” means EPS for the fiscal year immediately preceding the
Performance Period.

(d) “Board” means the Company’s Board of Directors.

(e) “Committee” means the Leadership Development and Compensation Committee of
the Board.

(f) “Common Stock” means the Company’s $.05 par value common stock.



--------------------------------------------------------------------------------

(g) “Company” means The Home Depot, Inc., a Delaware corporation, with offices
at 2455 Paces Ferry Road, Atlanta, Georgia 30339.

(h) “Disability” means Executive’s inability to substantially perform his
employment duties with the Company, with reasonable accommodation, as evidenced
by a certificate signed either by a physician mutually acceptable to the Company
and Executive or, if the Company and Executive cannot agree upon a physician, by
a physician selected by agreement of a physician designated by the Company and a
physician designated by Executive; provided, however, that if such physicians
cannot agree upon a third physician within thirty (30) days, such third
physician shall be designated by the American Arbitration Association.

(i) “Ending EPS” means EPS for last fiscal year of the Performance Period.

(j) “EPS” means, for a fiscal year, the Company’s diluted earnings per share of
Common Stock, as set forth in the Company’s Annual Report on Form 10-K for such
fiscal year as filed with the Securities and Exchange Commission.

(k) “Executive” means ____________, the Company’s __________.

(l) “LTIP” means the Company’s Long-Term Incentive Program that is the vehicle
for establishing Performance Objectives for Performance Unit Awards under the
Plan.

(m) “Maximum Award” means that maximum number of Performance Units awarded to
Executive as set forth in Section 2, representing _________ Percent (_____%) of
the Target Award.

(n) “Performance Period” means the Company’s three (3) consecutive fiscal years
commencing with the fiscal year beginning _____________.

(o) “Performance Unit” means a bookkeeping entry that records a unit equal to
$1.00 granted pursuant to this Award and that is payable solely in cash.

(p) “Plan” means The Home Depot, Inc. 2005 Omnibus Stock Incentive Plan, as
amended from time to time.

(q) “Retirement” means Executive’s termination of employment with the Company
and its Subsidiaries on or after attainment of age 60 and completion of at least
five (5) years of continuous service.

(r) “Target Award” means that number of Performance Units awarded to Executive
as set forth in Section 2, representing _______ Percent (_____%) of Executive’s
base salary in effect on the last day of the Company’s fiscal year immediately
preceding the Performance Period divided by One Dollar ($1.00).

2. Performance Unit Award. Subject to the conditions set forth herein, Company
grants to Executive a Target Award of _________ (            )



--------------------------------------------------------------------------------

Performance Units under the Plan, and a Maximum Award of ________ (            )
Performance Units, earned in accordance with Section 3.

3. Determination of Units Earned. Subject to Section 5, and provided that Ending
EPS is greater than Beginning EPS, the Company shall deliver to Executive One
Dollar ($1.00) for each whole Performance Unit that is earned in accordance with
the following schedule. No Performance Units shall be earned, and this Award
shall be forfeited and cancelled effective as of the last day of the Performance
Period, if Ending EPS is less than the Beginning EPS.

 

Average EPS Growth

  

Percentage of Target Award

Performance Units Earned

Below Threshold: Below ____%    ____%

Threshold: ___ %

   ____%

Target: ___%

   ____%

Maximum: ___% or above

   ____%

The percentage of Target Award Performance Units earned between threshold and
target and target and maximum Average EPS Growth is based on interpolation, as
set forth on Schedule A.

4. Payment. The amount determined under Section 3 will be paid to Executive in
cash as soon as administratively practicable after the end of the Performance
Period.

5. Termination of Employment. Except as provided in Section 6, if Executive’s
employment with the Company and its Subsidiaries terminates before the end of
the Performance Period, this Performance Unit Award shall be forfeited on the
date of such termination.

6. Retirement, Death or Disability. If Executive’s employment with the Company
and its Subsidiaries terminates during the final fiscal year in the Performance
Period because of Executive’s Retirement, death or Disability, Executive shall
be entitled to a prorated portion of the Performance Units earned in accordance
with Section 3, determined at the end of the Performance Period and based on the
ratio of the number of complete months Executive is employed during the
Performance Period to the total number of months in the Performance Period. Any
payments due on Executive’s death shall be paid to his estate as soon as
administratively practicable after the end of the Performance Period.

7. Transferability. The Performance Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise. Any attempted transfer of the Performance Units prohibited
by this Section 7 shall be null and void.



--------------------------------------------------------------------------------

8. Adjustments. The Committee may make or provide for such adjustment in the
Performance Units as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of Executive’s rights that otherwise would result from (a) any exchange of
shares of the Common Stock, recapitalization or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, spin-out,
split-off, split-up, reorganization, partial or complete liquidation or other
distribution of assets (other than a normal cash dividend), issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing. Moreover, in the event
of any such transaction or event, the Committee may provide in substitution for
the Performance Units such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
therewith the surrender of the Performance Units so replaced.

9. Withholding. The Company shall have the right to withhold from payments made
to Executive pursuant to this Award, or to withhold from other compensation
payable to Executive, all applicable federal, state and local income and
employment taxes (including taxes of any foreign jurisdiction) which the Company
is required to withhold at any time with respect to the Performance Units.

10. No Impact On Other Benefits And Employment. This Award shall not confer upon
Executive any right with respect to continuance of employment or other service
with the Company and shall not interfere in any way with any right that the
Company would otherwise have to terminate Executive’s employment at any time.
Nothing herein contained shall affect Executive’s right to participate in and
receive benefits under and in accordance with the then current provisions of any
pension, insurance or other employment plan or program of the Company or any of
its subsidiaries nor constitute an obligation for continued employment.

11. Plan Provisions. In addition to the terms and conditions set forth herein,
this Award is subject to and governed by the terms and conditions set forth in
the Plan, which is hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Award and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of this Award and the Plan, the Plan shall
control.



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Limitation of Rights. This Award shall not give Executive any rights to
similar grants in future years or any right to be retained in the employ or
service of the Company or to interfere in any way with the right of the Company
to terminate Executive’s services at any time or the right of Executive to
terminate his or her services at any time.

(b) Rights Unsecured. Executive shall have only the Company’s unfunded,
unsecured promise to pay pursuant to the terms of this Award. Executive’s rights
hereunder shall be that of an unsecured general creditor of the Company and
Executive shall not have any security interest in any assets of the Company.

(c) Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that the Company denies the claim made by Executive or any earlier date
that the claim otherwise accrues.

(d) Offset. Company may deduct from amounts otherwise payable under this Award
all amounts owed by Executive to Company and its affiliates to the maximum
extent permitted by applicable law.

(e) Controlling Law. This Award shall be governed by, and construed in
accordance with, the laws of the State of Georgia (without giving effect to the
choice of law principles) and any action arising out of or related thereto shall
be brought in either the United States District Court for the Northern District
of Georgia, Atlanta Division, or the Superior Court of Cobb County, Georgia.

(f) Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

(g) Construction. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof. There are no representations,
agreements, arrangements or understandings, oral or written, between and among
the parties hereto relating to the subject matter hereof which are not fully
expressed herein.



--------------------------------------------------------------------------------

(h) Headings. Section and other headings contained in the Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

The undersigned, Chairman, President and Chief Executive Officer of The Home
Depot, Inc., has executed this Award at the direction of the Leadership
Development and Compensation Committee of the Board of Directors on ________,
200___ effective for the 200___-200__ Performance Period.

 

THE HOME DEPOT, INC. By:       

Chairman, President & CEO

WHEN AWARD IS MADE TO CEO:

The undersigned, Chair of the Leadership Development and Compensation Committee
of the Board of Directors of The Home Depot, Inc., has executed this Award at
the direction of the independent members of the Board of Directors on _______,
200___ effective for the 200___-200___ Performance Period.

 

LEADERSHIP DEVELOPMENT AND

COMPENSATION COMMITTEE OF THE

BOARD OF DIRECTORS OF THE HOME DEPOT, INC.

By:       

Committee Chair

 